Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00762-CV

                             IN THE INTEREST OF A.W.K., a Child

                    From the 454th Judicial District Court, Medina County, Texas
                                 Trial Court No. 19-06-25902-CV
                             Honorable Kelley Kimble, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On October 25, 2020, appellant Kelly Ann-Marie Lyon filed a pro se notice of appeal. On

March 12, 2020, appellant’s counsel filed a notice of appearance and motion asking this court to

dismiss the appeal. We grant the motion and order all costs assessed against appellant. See TEX.

R. APP. P. 42.1(a)(1). (absent agreement of parties, costs are taxed against appellant).

                                                  PER CURIAM